03/23/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                   Case Number: DA 21-0537

                                          DA 21-0537
                                       _________________

FRANK L. HART and OPAL A. HART,

           Plaintiffs and Appellees,

     v.

GEORGE W. HALE aka GEORGE WILLIAM
HALE, individually and as Personal Representative
of the Estate of Cecil Elmer Hal, Personal
Representative of the Estate of Volney Hale, and Co-
Trustee of the Hale Family Trust Dated 3/13/2019;
HEIRS OF JACK E. HALE, DECEASED; HEIRS OF
STEVE M. HALE, DECEASED, DAVID E. HALE;
WINONA M. HALE; and DEEANN HALE, Trustee of
the Hale Family Trust Dated 3/13/2019; HEIRS OF
JACK E. HALE, DECEASED, HEIRS OF STEVE M.
HALE, DECEASED; DAVID E. HALE; WINONA M.
HALE; AND DEEANN HALE, Trustee of the Hale
Family Trust dated 3/13/2019; UNKNOWN HEIRS OF
CECIL HALE; UNKNOWN HEIRS OF VOLNEY
HALE; AND ALL OTHER PERSONS, UNKNOWN,
CLAIMING OR WHO MIGHT CLAIM ANY RIGHT,
TITLE, ESTATE OR INTEREST IN OR LIEN OR
                                                           ORDER
ENCUMBRANCE UPON THE REAL PROPERTY
DESCRIBED IN THE COMPLAINT ADVERSE TO
THE PLAINTIFF'S OWNERSHIP OR ANY CLOUD
UPON PLAINTIFFS' TITLE THERETO, WHETHER
SUCH CLAIM OR POSSIBLE CLAIM BE PRESENT
OR CONTINGENT,

           Defendants.

GEORGE W. HALE aka GEORGE WILLIAM
HALE, individually and as Personal Representative
of the Estate of Cecil Elmer Hal, Personal
Representative of the Estate of Volney Hale, and
Co-Trustee of the Hale Family Trust Dated 3/13/2019;

           Counterclaimants and Appellants,

FRANK L. HART and OPAL A. HART; MONTANA
DEPARTMENT OF REVENUE; and ALL OTHER
PERSONS UNKNOWN, CLAIMING OR WHO
MIGHT CLAIM ANY RIGHT, TITLE, ESTATE OR
INTEREST IN OR LIEN OR ENCUMBRANCE
UPON THE REAL PROPERTY DESCRIBED IN
THE COMPLAINT ADVERSE TO THE
PLAINTIFFS’ OWNERSHIP OR ANY CLOUD
UPON PLAINTIFFS' TITLE THERETO, WHETHER
SUCH CLAIM OR POSSIBLE CLAIM BE PRESENT
OR CONTINGENT,

            Counter-Defendants.



                                    _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to George Hale, DeeAnn Hale, all
counsel of record, and to the Honorable Peter Ohman, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   March 23 2022